                                  UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF ARIZONA

                                                 Minute Entry
Hearing Information:
                   Debtor:   SUSAN SIMPSON
             Case Number:    2:20-BK-02088-EPB          Chapter: 13

       Date / Time / Room:   WEDNESDAY, MARCH 31, 2021 10:00 AM VIDEO CONF HRGS

      Bankruptcy Judge:      EDDWARD P. BALLINGER JR.
          Courtroom Clerk:   JENNIFER LOWRY
           Reporter / ECR:   KAYLA COLASONT                                                     0.00


Matter:
          TRIAL ON OBJECTION TO DEBTOR'S FOURTH AMENDED CHAPTER 13 PLAN REGARDING FEASIBILITY
          FILED BY NEW HORIZONS ROTH 401K PROFIT SHARING PLAN, BRAD GILBERTSON AS TRUSTEE
          R / M #: 98 / 0



Appearances:

     GARY R. STICKELL, ATTORNEY FOR SUSAN SIMPSON
     DEAN O'CONNOR, ATTORNEY FOR NEW HORIZONS 401K PROFIT SHARING PLAN




   Case
Page 1 of 3 2:20-bk-02088-EPB         Doc 155 Filed 03/31/21 Entered 04/01/21 08:14:29     Desc8:14:09AM
                                                                                    04/01/2021
                                       Main Document Page 1 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   2:20-BK-02088-EPB          WEDNESDAY, MARCH 31, 2021 10:00 AM


Proceedings:                                                                                                  1.00


          Mr. O'Connor informs the Court that the parties waive objections to the exhibits.

          The Court discusses Mr. Stickell's comments made at the prior hearing.

          Mr. Stickell replies that an additional amended plan has been filed. He informs the Court that a
          Notice of Request for Mortgage Forbearance was filed at docket entry 151. Mr. Stickell
          presents Exhibit D.

          Mr. O'Connor indicates that he stipulates to the admission of Exhibit D. His client would like to
          move forward with trial.

          The Court states that it is difficult to rule on a plan it has not had a chance to review.

          Mr. Stickell reviews the changes made in the Fifth Amended Plan.

          BECKY YOUNG is called as a witness. Ms. Young is sworn in by the Courtroom Clerk and Mr.
          O'Connor conducts direct examination.



          COURT: IT IS ORDERED CONTINUING THE TRIAL TO WEDNESDAY, APRIL 7, 2021 AT 11:00
          AM.
          THE PARTIES SHALL CONNECT USING THE FOLLOWING ZOOM CONNECTION INFORMATION:

          <htps://www.zoomgov.com/j/1609974784?pwd=ZEwxSzJQTzlMTDRid3VJd0Z6b2VTZz09>
          Meetng ID: 160 997 4784
          Passcode: 699155


          MS. YOUNG SHALL CONTACT THE COURTROOM DEPUTY PRIOR TO THE CONTINUED TRIAL
          DATE TO TEST HER INTERNET CONNECTION.

          IT IS FURTHER ORDERED DIRECTING MR. STICKELL AND MR. O'CONNOR TO AMEND THE
          CURRENT PRE-TRIAL STATEMENT AND HAVE IT ON FILE NO LATER THAN FRIDAY, APRIL 2,
          2021.

          MR. STICKELL IS NOT PERMITTED TO FILE AN ADDITIONAL AMENDMENT TO THE PLAN
          WITHOUT PRIOR COURT ORDER.




   Case
Page 2 of 3 2:20-bk-02088-EPB            Doc 155 Filed 03/31/21 Entered 04/01/21 08:14:29     Desc8:14:09AM
                                                                                       04/01/2021
                                          Main Document Page 2 of 3
                                    UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
(continue)...   2:20-BK-02088-EPB      WEDNESDAY, MARCH 31, 2021 10:00 AM




   Case
Page 3 of 3 2:20-bk-02088-EPB         Doc 155 Filed 03/31/21 Entered 04/01/21 08:14:29     Desc8:14:09AM
                                                                                    04/01/2021
                                       Main Document Page 3 of 3
